internal_revenue_service number release date index number -------------------------------- ----------------------------- ----------------------------- ------------------------------------------ ty ------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-102218-17 date date purchaser s_corporation target shareholder x date date state a state b company official ------------------------------------------------------------------------------------------------------------------- tax professional -------------------------------------------------- ------------------------------------------------------ --------------------------------------------------- ---- ------------------------ ------------------- -------------- ---------- ------------------------------------------------------------------------ ----------------------------------- dear ------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election purchaser s_corporation shareholder and s_corporation target are requesting an extension of time for s_corporation target to file an election statement under sec_1_336-2 of the income_tax regulations the election statement with respect to purchaser’s acquisition of x of the stock of s_corporation target from s_corporation shareholder on date additional information was submitted in correspondence dated date the material information submitted is summarized below on date purchaser a state a limited_liability_company that is treated as a partnership for federal_income_tax purposes acquired x of the stock of s_corporation target an s_corporation formed under the laws of state b from s_corporation shareholder the plr-102218-17 disposition it has been represented that the disposition qualified as a qualified_stock_disposition as defined in sec_1_336-1 prior to date the due_date for s_corporation target’s tax_return for the taxable_year that included date s_corporation shareholder and s_corporation target entered into two written binding agreements providing that a sec_336 election would be made with respect to the disposition the election statement was required to be filed by date and s_corporation target’s tax_return was timely filed prior to date consistent with the terms of the stock purchase agreement and the requirements of sec_1_336-2 in filing its tax_return the s_corporation target treated the disposition as a sale of all of the assets of the s_corporation target however for various reasons the election statement was not timely filed subsequently a request was submitted under sec_301_9100-3 of the procedure and administration regulations for an extension of time to file the election statement it has been represented that purchaser s_corporation shareholder nor s_corporation target is seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 regulations promulgated under sec_336 permit certain_sales exchanges or distributions of stock of a corporation to be treated as asset dispositions if the disposition is a qualified_stock_disposition as defined in sec_1_336-1 and a sec_336 election is made sec_1_336-2 provides that a sec_336 election for an s_corporation target is made by i all of the s_corporation shareholders including those who do not dispose_of any stock in the qualified_stock_disposition and the s_corporation target entering into a written binding agreement on or before the due_date including extensions of the federal_income_tax return of the s_corporation target for the taxable_year that includes the disposition date to make a sec_336 election ii the s_corporation target retaining a copy of the written_agreement and iii the s_corporation target attaching the sec_336 election statement described in sec_1_336-2 and to its timely filed including extensions federal_income_tax return for the taxable_year that includes the disposition date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that plr-102218-17 the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 the time for filing the election statement is fixed by the regulations ie sec_1 h iii therefore the commissioner has discretionary authority under sec_301 to grant an extension of time for s_corporation target to file the election statement provided purchaser s_corporation shareholder and s_corporation target acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser s_corporation shareholder s_corporation target company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that purchaser s_corporation shareholder and s_corporation target reasonably relied on a qualified_tax professional who failed to timely file or to advise them to timely file the election statement and that the request for relief was filed before the failure_to_file the election statement was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that purchaser s_corporation shareholder and s_corporation target have acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for s_corporation target to file the election statement with respect to the disposition within days of the date on this letter s_corporation target having already filed a return as though a valid election statement was filed must amend its previously filed return to attach a copy of this ruling letter along with the election statement to such return alternatively if s_corporation target files its return electronically this requirement may be satisfied by attaching a statement to the return that provides the date on and the control number of this ruling letter date plr-102218-17 within days of the date on this letter all relevant parties must file or amend as applicable all returns and amended returns if any necessary to report the transaction consistently with the making of a sec_336 election for the taxable_year in which the transaction was consummated and for any other affected_taxable_year the above extension of time is conditioned on the taxpayers’ ie purchaser’s s_corporation target’s and s_corporation shareholder’s tax_liabilities if any being not lower in the aggregate for all years to which the sec_336 election applies than it would have been if the election statement had been timely filed taking into account the plr-102218-17 time_value_of_money no opinion is expressed as to the taxpayers’ tax_liabilities for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved we express no opinion as to whether the disposition qualifies as a qualified_stock_disposition or any other tax consequences arising from the sec_336 election in addition we express no opinion as to the tax consequences of filing the election statement late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election statement late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we have relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election statement penalties and interest that would otherwise be applicable in any continue to apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ken cohen chief branch office of associate chief_counsel corporate
